DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-10 and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0201964 A1) hereinafter “Gupta” in view of Zhu et al. (US 2016/0119762 A1) hereinafter “Zhu”

receiving, from a base station, a multicast transmission, wherein the multicast transmission is transmitted to a plurality of UEs that includes the UE (Gupta, [0038], One or more of UEs 115 can include a communicating component 361 for receiving multicast communications from the one or more access points 105)
Gupta does not explicitly disclose attempting to decode the multicast transmission; receiving, from the base station, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission; and determining whether to decode the downlink shared channel transmission based at least in part on the message.
Zhu discloses attempting to decode the multicast transmission (Zhu, [0168], UE attempts to decode the multicast/broadcast data transmission packet)
receiving, from the base station, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission (Zhu, [0169], receive the CQI threshold through one of a PDCCH…a retransmission of the multicast/broadcast data transmission)
and determining whether to decode the downlink shared channel transmission based at least in part on the message (Zhu, [0169], attempts to decode the multicast/broadcast data transmission packet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhu related to attempt to decode the multicast transmission, receive from the base station, a message in a downlink control channel, 

As per claim 3, Gupta in view of Zhu disclose the method of claim 1, further comprising: refraining from decoding the downlink shared channel transmission based at least in part on the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission, wherein the multicast transmission is successfully decoded (Zhu, [0168], refrains from sending an ACK when able to decode the multicast/broadcast data transmission packet)

As per claim 4, Gupta in view of Zhu disclose the method of claim 1, further comprising: decoding the downlink shared channel transmission based at least in part on the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission, wherein the multicast transmission is unsuccessfully decoded (Zhu, [0161], unable to decode successfully the first multicast/broadcast data transmission packet)

As per claim 5, Gupta in view of Zhu disclose the method of claim 1, further comprising: transmitting, to the base station, an acknowledgment feedback message based at least in part on decoding the multicast transmission (Zhu, [0160], sending ACK/NACK. Accordingly, UEs that successfully decode the multicast/broadcast data transmission)

(Zhu, [0168], refrains from sending an ACK when able to decode the multicast/broadcast data transmission packet)
As per claim 7, Gupta in view of Zhu disclose the method of claim 5, further comprising: decoding the downlink shared channel transmission based at least in part on the acknowledgment feedback message indicating the multicast transmission is unsuccessfully decoded by the UE and the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission (Zhu, [0169], upon unsuccessfully decoding the received multicast/broadcast data transmission, and receive a retransmission of the multicast/broadcast data transmission)

As per claim 8, Gupta in view of Zhu disclose the method of claim 5, wherein the acknowledgment feedback message is transmitted based at least in part on being in a connected state (Zhu, [0101], acknowledges the SDP offer by sending an SDP answer)

As per claim 9, Gupta in view of Zhu disclose the method of claim 1, further comprising: 
determining that at least a portion of the multicast transmission is unsuccessfully decoded (Zhu, [0169], upon unsuccessfully decoding the received multicast/broadcast data transmission)
(Zhu, [0169], sending the CQI feedback when able to decode the multicast/broadcast data transmission packet)

As per claim 10, Gupta in view of Zhu disclose the method of claim 9, wherein the determination that at least the portion of the multicast transmission is unsuccessfully decoded is made at a radio link control layer of the UE and is based at least in part on being in an idle or inactive state (Zhu, [0166], the UE may determine whether to remain in or change to an RRC idle mode or an RRC connected mode based on at least one of a received signal quality, a mobility of the UE, or delay requirements of the multicast/broadcast data transmission)

As per claim 15, Gupta in view of Zhu disclose the method of claim 1, further comprising: determining the message is allocated for a subgroup of UEs for the plurality of UEs, wherein the subgroup of UEs comprises the UE (Zhu, [0160], However, when multiple UEs are in the same group, multiple ACK/NACK resources need to be allocated) and decoding the downlink shared channel transmission based at least in part on the message being allocated to the subgroup of UEs and the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission (Zhu, [0160], UEs that successfully decode the multicast/broadcast data transmission)

(Zhu, [0098], obtain UE measurement reports. Based on the UE count information and the UE measurement reports)

As per claim 17, Gupta in view of Zhu disclose the method of claim 15, wherein the subgroup of UEs is one subgroup of a plurality of subgroups of UEs, each subgroup of the plurality of subgroups of UEs being based at least in part on coverage, channel state information, downlink control channel repetitions, a signal-to-noise ratio, a channel quality indicator, a beam direction, a transmit beam identifier, or a combination thereof for UEs in each subgroup (Zhu, [0088], determine based on the UE count information that a sufficient number of UEs within the coverage)

As per claim 18, Gupta in view of Zhu disclose the method of claim 1, wherein the message in the downlink control channel is received at a layer one of the UE, and the downlink shared channel transmission is decoded at the layer one of the UE and sent to a layer two of the UE for processing (Zhu, [0169], receive the CQI threshold through one of a PDCCH or a layer 3 message)

As per claim 19, Gupta discloses a method for wireless communications at a base station, comprising: 
(Gupta, [0038], One or more of UEs 115 can include a communicating component 361 for receiving multicast communications from the one or more access points 105)
determining to transmit a retransmission of the multicast transmission (Gupta, [0092], determine to retransmit one or more multicast communications)
Gupta does not explicitly disclose transmitting a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission. 
Zhu discloses transmitting a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission (Zhu, [0169], receive the CQI threshold through one of a PDCCH…a retransmission of the multicast/broadcast data transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhu related to transmit a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission and have modified the teaching of Gupta in order to improve overall transmission quality ([0006])

As per claim 20, Gupta in view of Zhu disclose the method of claim 19, wherein determining to transmit the retransmission of the multicast transmission further comprises:
receiving, from at least one UE of the plurality of UEs, a negative acknowledgment feedback message indicating that the multicast transmission is unsuccessfully decoded (Zhu, [0169], upon unsuccessfully decoding the received multicast/broadcast data transmission, and receive a retransmission of the multicast/broadcast data transmission)
and transmitting the retransmission of the multicast transmission in the downlink shared channel transmission based at least in part on the negative acknowledgment feedback message (Zhu, [0160], retransmit the multicast/broadcast data transmission packet to all the UEs in the group)

As per claim 21, Gupta in view of Zhu disclose the method of claim 19, wherein the message comprises a first group radio network temporary identifier indicating the retransmission of the multicast transmission or a retransmission indicator bit in downlink control information (Zhu, [0176], The group bearer parameters may include at least one of a bearer identifier, the group identifier, the G-RNTI)

As per claim 22, Gupta in view of Zhu disclose the method of claim 19, further comprising: 
determining multiple subgroups of UEs for the plurality of UEs based at least in part on coverage, channel state information, downlink control channel repetitions, a signal-to-noise ratio, a channel quality indicator, a beam direction, a transmit beam identifier, or a combination thereof for UEs in each subgroup of the multiple subgroups of UEs (Zhu, [0088], determine based on the UE count information that a sufficient number of UEs within the coverage)
and transmitting the retransmission of the multicast transmission in the downlink shared channel transmission to at least one subgroup of UEs (Zhu, [0160], retransmit the multicast/broadcast data transmission packet to all the UEs in the group)

As per claim 23, Gupta in view of Zhu disclose the method of claim 22, further comprising: 
receiving, from at least one UE in one subgroup of the multiple subgroups of UEs, a negative acknowledgment feedback message indicating that the multicast transmission is unsuccessfully decoded (Zhu, [0160], However, when multiple UEs are in the same group, multiple ACK/NACK resources need to be allocated)
and transmitting, to the one subgroup, the retransmission of the multicast transmission in the downlink shared channel transmission based at least in part on the negative acknowledgment feedback message (Zhu, [0160], retransmit the multicast/broadcast data transmission packet to all the UEs in the group)

As per claim 24, Gupta in view of Zhu disclose the method of claim 19, wherein the message in the downlink control channel is transmitted to a layer one of the plurality of UEs, and the downlink shared channel transmission is transmitted over the layer one to the plurality of UEs containing layer two data packets (Zhu, [0169], receive the CQI threshold through one of a PDCCH or a layer 3 message)

As per claim 25, Gupta discloses an apparatus for wireless communications at a user equipment (UE) (Gupta, [0067], FIG. 5, UE 415), comprising: 
a processor, memory coupled with the processor (Gupta, [0068], one or more processors 502 and/or a memory 503 that may be communicatively coupled, e.g., via one or more buses 507)
(Gupta, [0068], instructions that may be accessed and read by a computer or one or more processors 502) to cause the apparatus to: 
receive, from a base station, a multicast transmission, wherein the multicast transmission is transmitted to a plurality of UEs that includes the UE (Gupta, [0038], One or more of UEs 115 can include a communicating component 361 for receiving multicast communications from the one or more access points 105)
Gupta does not explicitly disclose attempting to decode the multicast transmission; receive, from the base station, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission; and determine whether to decode the downlink shared channel transmission based at least in part on the message.
Zhu discloses attempting to decode the multicast transmission (Zhu, [0168], UE attempts to decode the multicast/broadcast data transmission packet)
receiving, from the base station, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission (Zhu, [0169], receive the CQI threshold through one of a PDCCH…a retransmission of the multicast/broadcast data transmission)
and determine whether to decode the downlink shared channel transmission based at least in part on the message (Zhu, [0169], attempts to decode the multicast/broadcast data transmission packet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhu related to attempt to decode the 

As per claim 26, Gupta in view of Zhu disclose the apparatus of claim 25, wherein the instructions to determine whether to decode the downlink shared channel transmission further are executable by the processor to cause the apparatus to: determine to decode or to refrain from decoding the downlink shared channel transmission based at least in part on the message comprising a first group radio network temporary identifier indicating the retransmission of the multicast transmission or a retransmission indicator bit in downlink control information (Zhu, [0168], refrains from sending an ACK when able to decode the multicast/broadcast data transmission packet)

As per claim 27, Gupta in view of Zhu disclose the apparatus of claim 25, wherein the instructions are further executable by the processor to cause the apparatus to: refrain from decoding the downlink shared channel transmission based at least in part on the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission, wherein the multicast transmission is successfully decoded (Zhu, [0168], refrains from sending an ACK when able to decode the multicast/broadcast data transmission packet)

(Zhu, [0161], unable to decode successfully the first multicast/broadcast data transmission packet)

As per claim 29, Gupta discloses an apparatus for wireless communications at a base station (Gupta, [0067], FIG. 5, Access Point 405), comprising: 
a processor, memory coupled with the processor (Gupta, [0070], one or more processors 552 and/or a memory 553 that may be communicatively coupled, e.g., via one or more buses 557)
and instructions stored in the memory and executable by the processor (Gupta, [0071], instructions stored in memory 553 and executable by at least one of the one or more processors 552) to cause the apparatus to: 
transmit, to a plurality of user equipment (UEs), a multicast transmission (Gupta, [0038], One or more of UEs 115 can include a communicating component 361 for receiving multicast communications from the one or more access points 105)
determine to transmit a retransmission of the multicast transmission (Gupta, [0092], determine to retransmit one or more multicast communications)
Gupta does not explicitly disclose transmitting a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission. 
(Zhu, [0169], receive the CQI threshold through one of a PDCCH…a retransmission of the multicast/broadcast data transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhu related to transmit a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission and have modified the teaching of Gupta in order to improve overall transmission quality ([0006])

As per claim 30, Gupta in view of Zhu disclose the apparatus of claim 29, wherein the instructions to determine to transmit the retransmission of the multicast transmission further are executable by the processor to cause the apparatus to: receive, from at least one UE of the plurality of UEs, a negative acknowledgment feedback message indicating that the multicast transmission is unsuccessfully decoded (Zhu, [0169], upon unsuccessfully decoding the received multicast/broadcast data transmission, and receive a retransmission of the multicast/broadcast data transmission) and transmit the retransmission of the multicast transmission in the downlink shared channel transmission based at least in part on the negative acknowledgment feedback message (Zhu, [0160], retransmit the multicast/broadcast data transmission packet to all the UEs in the group)

Claims 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Zhu and further in view of Rico et al. (US 2018/0098358 A1) hereinafter “Rico”

Rico discloses determining to decode or to refrain from decoding the downlink shared channel transmission based at least in part on the message comprising a first group radio network temporary identifier indicating the retransmission of the multicast transmission or a retransmission indicator bit in downlink control information (Rico, [0192], monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Rico related to refrain from decoding the downlink shared channel transmission based at least in part on the message comprising a first group radio network temporary identifier indicating the retransmission of the multicast transmission and have modified the teaching of Gupta and Zhu in order to improve spectral efficiency [0005]

As per claim 11, Gupta in view of Zhu disclose the method of claim 1, they do not explicitly disclose further comprising: decoding first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission; and decoding second downlink control information using a second group radio 
Rico discloses decoding first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission; and decoding second downlink control information using a second group radio network temporary identifier indicating an additional multicast transmission, wherein the determination on whether to decode the downlink shared channel transmission is based at least in part on the first downlink control information, the second downlink control information, or a combination thereof (Rico, [0192], configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1 and a second configuration (having a second set of SRS trigger groups) based on the group DCI associated with G-RNTI_2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Rico related to decode first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission and decode second downlink control information using a second group radio network temporary identifier indicating an additional multicast transmission, wherein the determination on whether to decode the downlink shared channel transmission is based at least in part on the first downlink control information, the second downlink control information and have modified the teaching of Gupta and Zhu in order to improve spectral efficiency [0005]

As per claim 12, Gupta in view of Zhu and Rico disclose the method of claim 11, wherein the first downlink control information and the second downlink control information are decoded based at least in part on a processing parameter of the UE (Rico, [0192], configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1 and a second configuration (having a second set of SRS trigger groups) based on the group DCI associated with G-RNTI_2)

As per claim 13, Gupta in view of Zhu disclose the method of claim 1, further comprising: transmitting, to the base station, a negative acknowledgment feedback message based at least in part on unsuccessfully decoding the multicast transmission (Gupta, [0091], transmit feedback information related to the multicast data, such as a CQI, HARQ acknowledgement (ACK)/negative-ACK (Nack), etc.)
Gupta in view of Zhu does not explicitly disclose decoding first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission based at least in part on transmitting the negative acknowledgment feedback message.
Rico discloses decoding first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission based at least in part on transmitting the negative acknowledgment feedback message (Rico, [0192], configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1)


As per claim 14, Gupta in view of Zhu and Rico disclose the method of claim 13, wherein the first downlink control information and the first group radio network temporary identifier are associated with a second downlink control information and a cell radio network temporary identifier, and the first downlink control information is monitored using the first group radio network temporary identifier based at least in part on monitoring the second downlink control information using the cell radio network temporary identifier (Rico, [0192], configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1 and a second configuration (having a second set of SRS trigger groups) based on the group DCI associated with G-RNTI_2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462